 



Exhibit 10.0
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is dated as of May 4,
2007 and is entered into between BRITANNIA HACIENDA VIII LLC, a Delaware limited
liability company (“Landlord”) and ALEXZA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”), with reference to the following facts, effective as of
the first business day after the date of mutual execution of this Amendment as
set forth above (such first business day being referred to herein as the “Phase
I Expansion Commencement Date”):
Recitals
     A. Landlord and Tenant are parties to a Lease dated as of August 25, 2006
(the “Initial Lease”), covering premises consisting of the building commonly
known as 2091 Stierlin Court (the “Initial Premises”) in the Britannia Shoreline
Technology Park in Mountain View, California, containing approximately 65,604
square feet. The term of the Initial Lease is scheduled to expire on March 31,
2018, subject to two 5-year renewal options as set forth in the Initial Lease.
     B. As of the Phase I Expansion Commencement Date and the Phase II Expansion
Commencement Date (as defined below), as applicable, Landlord and Tenant wish to
add the building commonly known as 2023 Stierlin Court, a two-story building
consisting of approximately 41,290 square feet of space, to the Premises covered
by the Lease for the remainder of the initial Term of the Lease (as extended by
this Amendment) and, if applicable, for any renewal term duly elected by Tenant
under the Lease. The second floor of the 2023 Stierlin Court building is
presently vacant; the first floor of the 2023 Stierlin Court building is
presently occupied by an existing tenant (the “Existing Tenant”) pursuant to a
lease which is scheduled to expire on April 30, 2008, so Tenant’s occupancy of
the Expansion Premises will occur on a phased basis as more particularly set
forth in this Amendment.
     C. In connection with the addition of the Expansion Premises to the Initial
Premises pursuant to this Amendment, Landlord and Tenant also wish to modify
certain provisions of the Initial Lease and certain of their respective rights
and obligations thereunder, all subject to and as more particularly set forth in
this Amendment. As of the date of mutual execution of this Amendment by the
parties, this Amendment modifies and amends the Initial Lease and supersedes any
inconsistent provisions of the Initial Lease with respect to the matters covered
by this Amendment.
     D. For purposes of this Amendment and of the Initial Lease as modified by
this Amendment, the term “Phase I Expansion Premises” shall mean the second
floor of the 2023 Stierlin Court building, together with the exclusive right to
use the elevator and stairways accessing the second floor of the building and
the non-exclusive right to use those portions of the first floor of the building
designated by Landlord from time to time as building common areas available for
shared, non-exclusive use by the first-floor tenant and the second-floor tenant
(such designated shared areas being referred to herein as the “Building Common
Areas”); the term “Phase II Expansion Premises” shall mean the first floor of
the 2023 Stierlin Court building, including the Building Common Areas, but
excluding the elevator and stairways accessing the

 



--------------------------------------------------------------------------------



 



second floor of the building; the term “Expansion Premises” shall mean the
entire 2023 Stierlin Court building, consisting collectively of the Phase I
Expansion Premises and the Phase II Expansion Premises; the term “Premises”
shall mean and include both the Initial Premises and the Expansion Premises; the
term “Lease” shall mean the Initial Lease as modified by this Amendment; and the
term “Building” shall be construed to include both the 2091 Stierlin Court
building and the 2023 Stierlin Court building, and as so construed shall be
substantially equivalent to the term “Premises,” except that if the context
clearly requires that the term “Building” be applied to a single building, then
such term shall be construed to apply separately and severally to the 2091
Stierlin Court building and the 2023 Stierlin Court building, as the context may
reasonably require. The location of the Expansion Premises within the Center is
depicted on Exhibit A attached hereto and incorporated herein by this reference;
the Phase I Expansion Premises are depicted on Exhibit B attached hereto and
incorporated herein by this reference; and the Phase II Expansion Premises,
including the Building Common Areas on the first floor of the 2023 Stierlin
Court building, are depicted on Exhibit C attached hereto and incorporated
herein by this reference. Capitalized terms used in this Amendment as defined
terms but not specifically defined in this Amendment shall have the meanings
assigned to such terms in the Initial Lease.
Agreement
     NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows, effective upon their mutual execution of this Amendment or as otherwise
expressly provided herein:
     1. Phase I Expansion Premises Included in Premises; Minimum Monthly Rent;
Operating Cost Share; Utilities.
          (a) As of the Phase I Expansion Commencement Date, (i) the Phase I
Expansion Premises are added to the Initial Premises and shall constitute part
of the Premises under the Lease for all purposes, except as otherwise expressly
provided herein, and (ii) Tenant shall have access to the Phase I Expansion
Premises for all of the purposes described in Section 2.2 of the Initial Lease,
subject to all of the terms and conditions set forth in such Section 2.2, with
the Phase I Expansion Commencement Date being deemed to be the “Early Access
Date” (as defined in such Section 2.2) with respect to the Phase I Expansion
Premises.
          (b) The Phase I Expansion Premises were fully constructed prior to the
date of this Amendment, have been measured by Landlord’s Architect and, applying
the measurement formula customarily used by Landlord to measure square footage
of buildings in the Center, have been determined to contain 21,956 square feet
(including an allocable portion of the Building Common Areas), which measurement
is final and binding on the parties, is hereby accepted by the parties for all
purposes under this Amendment and under the Lease, and is not subject to
remeasurement or adjustment.
          (c) Prior to January 1, 2008 (the “Phase I Expansion Rent Commencement
Date”), Tenant shall have no obligation to pay monthly minimum rental for the
Phase I Expansion Premises. Effective as of the Phase I Expansion Rent
Commencement Date, the

-2-



--------------------------------------------------------------------------------



 



monthly minimum rental payable by Tenant pursuant to Section 3.1 (a) of the
Lease for the Expansion Premises (consisting at that point solely of the Phase I
Expansion Premises), and the combined monthly minimum rental payable by Tenant
for the Expansion Premises and the Initial Premises, shall be as set forth in
Schedule 1 attached hereto and incorporated herein by this reference.
          (d) The square footage used in Schedule 1 in calculating the monthly
minimum rental applicable to the Phase I Expansion Premises for periods prior to
July 1, 2008 (and, if applicable, in calculating Tenant’s Operating Cost Share
for periods prior to January 1, 2008 pursuant to the final sentence of
subparagraph (e) below), in being less than the entire square footage of the
Phase I Expansion Premises, is not meant to imply any limitation on Tenant’s
right or ability to have access to and to use the entire Phase I Expansion
Premises during such months, and shall not affect in any way the calculation of
Tenant’s Operating Cost Share under the Lease (which shall include the entire
square footage of the Expansion Premises, beginning on the Phase I Expansion
Rent Commencement Date), except as otherwise expressly provided in the final
sentence of subparagraph (e) below. Such reduced square footage in Schedule 1
(and in subparagraph (e), if applicable) merely represents a method of
implementing an economic agreement between the parties with respect to the
calculation of Tenant’s monthly minimum rental obligation for the Phase I
Expansion Premises during the period prior to July 1, 2008 (and, if applicable,
Tenant’s Operating Cost Share obligation during the period prior to
January 1,2008).
          (e) Effective as of the Phase I Expansion Rent Commencement Date,
Tenant’s Operating Cost Share under the Lease (i) in the case of Operating
Expenses that are reasonably allocable solely to the 2023 Stierlin Court
building shall be fifty-three and eighteen hundredths percent (53.18%), based on
a square footage of 21,956 square feet for the Phase I Expansion Premises and on
a square footage of 41,290 square feet for the entire 2023 Stierlin Court
building; and (ii) in the case of Operating Expenses that are determined and
allocated on a Center-wide basis, shall be increased from 9.03% to 12.05%, based
on an aggregate square footage of 87,560 square feet for the Initial Premises
and the Phase I Expansion Premises and on an aggregate area of 726,508 square
feet for all of the buildings presently located in the Center. Notwithstanding
the foregoing provisions, if Tenant is actually conducting business operations
in the Phase I Expansion Premises prior to the Phase I Expansion Rent
Commencement Date (as opposed to merely performing the pre-operational
activities contemplated in the Initial Lease for the early access period), then
from the date Tenant commences such actual business operations until the Phase I
Rent Commencement Date, Tenant shall be responsible for payment of Operating
Expenses allocable to 10,978 square feet of the Phase I Expansion Premises, and
accordingly Tenant’s Operating Cost Share during that limited period shall be
deemed to be equal to (x) in the case of Operating Expenses that are reasonably
allocable solely to the 2023 Stierlin Court building, twenty-six and fifty-nine
hundredths percent (26.59%) and (y) in the case of Operating Expenses that are
determined and allocated on a Center-wide basis, 10.54%.
          (f) From and after the Phase I Expansion Commencement Date (including
during Tenant’s early access period with respect to the Phase I Expansion
Premises), Tenant shall be responsible for payment of all costs for utilities
and services supplied to the Phase I Expansion Premises. To the extent any such
utilities or services to the Phase I Expansion

-3-



--------------------------------------------------------------------------------



 



     Premises are not separately metered, Landlord shall make a reasonable
allocation thereof as contemplated in Section 6.1 of the Lease.
     2. Phase II Expansion Premises Included in Premises; Minimum Monthly Rent;
Operating Cost Share; Utilities.
          (a) Landlord shall tender possession of the Phase II Expansion
Premises to Tenant as soon as (i) the Existing Tenant’s lease has expired,
(ii) the Existing Tenant has vacated and surrendered the Phase II Expansion
Premises and obtained any applicable governmental signoffs or releases with
respect to the activities conducted by the Existing Tenant therein, and
(iii) Landlord has completed any work in the Phase II Expansion Premises which
Landlord determines it is necessary or desirable to complete prior to tender of
the Phase II Expansion Premises to Tenant. The date on which Landlord tenders
such possession to Tenant is referred to herein as the “Phase II Expansion
Commencement Date,” The parties presently contemplate that the Phase II
Expansion Commencement Date will occur on or about June 1, 2008.
          (b) As of the Phase II Expansion Commencement Date, (i) the Phase II
Expansion Premises are added to the Initial Premises and shall constitute part
of the Premises under the Lease for all purposes, except as otherwise expressly
provided herein, and (ii) Tenant shall have access to the Phase II Expansion
Premises for all of the purposes described in Section 2.2 of the Initial Lease,
subject to all of the terms and conditions set forth in such Section 2.2, with
the Phase II Expansion Commencement Date being deemed to be the “Early Access
Date” (as defined in such Section 2.2) with respect to the Phase II Expansion
Premises.
          (c) The Phase II Expansion Premises were fully constructed prior to
the date of this Amendment, have been measured by Landlord’s Architect and,
applying the measurement formula customarily used by Landlord to measure square
footage of buildings in the Center, have been determined to contain 19,334
square feet (including an allocable portion of the Building Common Areas), which
measurement is final and binding on the parties, is hereby accepted by the
parties for all purposes under this Amendment and under the Lease, and is not
subject to remeasurement or adjustment.
          (d) Prior to the later to occur of (i) September 1, 2008 or (ii) two
(2) months after the Phase II Expansion Commencement Date (the later of such
dates being referred to herein as the “Phase II Expansion Rent Commencement
Date”), Tenant shall have no obligation to pay monthly minimum rental for the
Phase II Expansion Premises. Effective as of the Phase II Expansion Rent
Commencement Date, the monthly minimum rental payable by Tenant pursuant to
Section 3.1 (a) of the Lease for the Expansion Premises, and the combined
monthly minimum rental payable by Tenant for the Expansion Premises and the
Initial Premises, shall be as set forth in Schedule 1 attached hereto and
incorporated herein by this reference.
          (e) Effective as of the Phase II Expansion Rent Commencement Date,
Tenant’s Operating Cost Share under the Lease (i) in the case of Operating
Expenses that are reasonably allocable solely to the 2023 Stierlin Court
building shall be one hundred percent (100%), and (ii) in the case of Operating
Expenses that are determined and allocated on a Center- wide basis, shall be
increased from 12.05% to 14.71%, based on an aggregate square footage of

-4-



--------------------------------------------------------------------------------



 



106,894 square feet for the Initial Premises and the Expansion Premises and on
an aggregate area of 726,508 square feet for all of the buildings presently
located in the Center.
          (f) From and after the Phase II Expansion Commencement Date (including
during Tenant’s Early Access Period with respect to the Phase II Expansion
Premises), Tenant shall be responsible for payment of all costs for utilities
and services supplied to the entire Expansion Premises.
     3. Maintenance, Repairs and Services.
          (a) During the period from the Phase I Expansion Commencement Date to
the Phase II Expansion Commencement Date, while Tenant is occupying only a
portion of the Expansion Premises, Landlord shall provide the following
additional or supplemental maintenance, repairs and services to the Expansion
Premises: (i) Landlord’s repair and maintenance obligations under Section 8.1 of
the Initial Lease shall be expanded to include repair and maintenance of the
Building Common Areas, the elevators serving the building, and the mechanical
(including HVAC), electrical, plumbing and fire/life safety systems serving the
building in general; (ii) Landlord shall make HVAC service available to the
Phase I Expansion Premises from the existing HVAC system during normal business
hours, at no extra charge to Tenant, and shall also make after-hours HVAC
service available to the Phase I Expansion Premises, upon request by Tenant, for
an additional charge calculated on the basis of a commercially reasonable rate
specified by Landlord from time to time; and (iii) Landlord shall provide night
janitorial service each weekday night for the Phase I Expansion Premises and the
other tenant spaces in the building. The cost of all work performed by Landlord
under this Paragraph 3(a) may, in Landlord’s discretion, either (x) be treated
as an Operating Expense allocable entirely to the building in which the
Expansion Premises are located or (y) be charged back by Landlord for direct
reimbursement by the tenant(s) to whose premises the applicable work or service
relates, in which event such reimbursement shall be paid to Landlord within
twenty (20) days after Tenant’s receipt of Landlord’s written statement
identifying the requested reimbursement and providing reasonable supporting
information for the nature and cost of the work for which reimbursement is
requested. The cost provisions of the preceding sentence shall not apply,
however, to the extent the applicable work by Landlord is required due to any of
the factors itemized in clauses (i) through (v) of Section 8.1 of the Lease.
          (b) From and after the Phase II Expansion Commencement Date, the
provisions of the Initial Lease relating to allocation of maintenance and repair
responsibilities between the parties and relating to provision of services (if
any) by Landlord shall apply to the entire Expansion Premises in the same manner
as theretofore applicable to the Initial Premises, and Landlord shall no longer
be required to provide the additional or supplemental maintenance, repairs and
services provided for in subparagraph (a) above.
     4. Term; Renewal Option.
          (a) The Termination Date for the initial Term of the Lease, which has
previously been established as March 31, 2018, remains unaffected by this
Amendment and shall apply to the Expansion Premises as well as to the Initial
Premises.

-5-



--------------------------------------------------------------------------------



 



          (b) Tenant shall continue to have the options set forth in Section 2.6
of the Lease to extend the Term of the Lease, at a minimum rental determined
pursuant to Section 3.1(b) of the Lease, and otherwise upon all the terms and
provisions applicable to the initial Term of the Lease, and such options shall
apply to the entire Premises.
     5. Condition of Expansion Premises. Tenant is accepting the Expansion
Premises “as is,” in their presently existing condition, except as otherwise
expressly set forth in this Amendment, and acknowledges that the provisions of
the Workletter (Exhibit B to the Lease) do not apply to the Expansion Premises
and that Landlord has no obligation to make any improvements to the Expansion
Premises or to provide any improvement allowance to Tenant in connection with
this Amendment, except as follows:
          (a) Landlord shall perform Landlord’s Work (as defined in
Section 2.3(a) of the Lease) with respect to each phase of the Expansion
Premises on or before the applicable Expansion Commencement Date for such phase,
or as soon thereafter as practicable (but in all events prior to the Expansion
Rent Commencement Date for the applicable phase). Thereafter, the repair and
maintenance obligations of the respective parties with respect to such phase of
the Expansion Premises shall be governed by the applicable provisions of the
Lease (as modified by this Amendment). Notwithstanding the foregoing provisions,
the provisions of the Initial Lease as they apply to Landlord’s Work in the
Expansion Premises are modified to provide that Tenant shall have until thirty
(30) days after the Phase I Expansion Commencement Date, in the case of the
Phase I Expansion Premises, and until thirty (30) days after the Phase II
Expansion Commencement Date, in the case of the Phase II Expansion Premises, to
ascertain that all systems covered by Landlord’s Work which serve the applicable
phase of the Expansion Premises were in good working condition as of such
phase’s respective Expansion Commencement Date.
          (b) Landlord shall provide Tenant with a tenant improvement allowance
of One Million Thirty-Two Thousand Two Hundred Fifty Dollars ($1,032,250) (the
“Expansion Premises TI Allowance”), which Expansion Premises TI Allowance is
equivalent to a rate of $25 per rentable square foot in the Expansion Premises,
for construction of tenant improvements in the Expansion Premises. Terms and
conditions relating to the Expansion Premises TI Allowance to the construction
of any alterations and improvements which Tenant elects to construct or install
in the Expansion Premises with such Expansion Premises TI Allowances shall be
the same as those set forth in the Initial Lease and in the Workletter with
respect to the Tenant Improvement Allowance and the construction of alterations,
additions, improvements and Tenant’s Work thereunder, subject to the following
modifications and clarifications:
               (i) The Expansion Premises TI Allowance may be used in either
phase of the Expansion Premises, without any minimum or maximum limit on the
amount allocable to one phase or the other. In addition, any portion of the
Expansion Premises TI Allowance which is not used by Tenant in the course of
Tenant’s initial build-out of the Expansion Premises may, in Tenant’s
discretion, be applied to alterations or improvements in the Initial Premises
(subject, however, to all applicable restrictions under the Initial Lease and
Workletter with respect to the kinds of improvements eligible for application of
funds from the Tenant Improvement Allowance).

-6-



--------------------------------------------------------------------------------



 



               (ii) Any portion of the Expansion Premises TI Allowances which
has not been claimed or drawn by Tenant by June 30, 2009 shall expire and shall
no longer be available to Tenant thereafter. The cost of any refurbishments,
Alterations or improvements made by Tenant which are not eligible for
expenditure of Expansion Premises TI Allowance funds, and any amount by which
the cost of refurbishments, Alterations and improvements made by Tenant exceeds
the available Expansion Premises TI Allowance, shall be Tenant’s sole cost and
expense. The Expansion Premises TI Allowance is provided as part of the basic
consideration to Tenant under this Amendment and will not result in any rental
adjustment or additional rent beyond the minimum monthly rent expressly provided
in the Lease as modified by Paragraphs 1 and 2 hereof and Schedule 1 attached
hereto.
     6. Security Deposit. Landlord acknowledges that Tenant is not required to
provide any additional security deposit under the Lease with respect to the
Expansion Premises.
     7. Brokers. Landlord agrees to pay a brokerage commission in connection
with the consummation of this Amendment (a) to Landlord’s broker, CB Richard
Ellis, Inc. and (b) to Tenant’s broker, CRESA Partners, each in accordance with
a separate written agreement. Each party respectively (i) represents and
warrants that no other broker participated in the consummation of this Amendment
and (ii) agrees to indemnify, defend and hold the other party harmless against
any liability, cost or expense, including (but not limited to) reasonable
attorneys’ fees, arising out of any claims for brokerage commissions or other
similar compensation in connection with any conversations, prior negotiations,
agreements or other dealings by the indemnifying party with any other broker in
connection with this Amendment.
     8. Entire Agreement. This Amendment constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all prior negotiations, discussions, terms sheets, understandings and
agreements, whether oral or written, between the parties with respect to such
subject matter (other than the Lease itself, as expressly amended hereby).
     9. Execution and Delivery. This Amendment may be executed in one or more
counterparts and by separate parties on separate counterparts, effective when
each party has executed at least one such counterpart or separate counterpart,
but each such counterpart shall constitute an original and all such counterparts
together shall constitute one and the same instrument.
     10. Full Force and Effect. Except as expressly set forth herein, the Lease
has not been modified or amended and remains in full force and effect.
[signature page follows]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the date first set forth above.

                         
 
                        “Landlord”
      “Tenant”
   
 
                        BRITANNIA HACIENDA VIII LLC,       ALEXZA
PHARMACEUTICALS, INC.,     a Delaware limited liability company       a Delaware
corporation    
 
                        By:   Slough Estates USA Inc., Its Operations Manager
and Member       By:   -s- August J. Moretti [f32278f3227801.gif]              
           
 
              Name:   August J. Moretti    
 
              Title:   CFO    
 
                        By:           By:   -s- Thomas B. King
[f32278f3227802.gif]      
 
  Jonathan M. Bergschneider           Name:   Thomas B. King    
 
  Senior Vice President           Title:   CEO    

The undersigned entities, being all of the fee owners (as tenants in common) of
the Center and the Property, hereby acknowledge, confirm and agree that:
(i) they approve and accept the terms of the foregoing Amendment; (ii) Britannia
Hacienda VIII LLC is authorized to enter into the Amendment and to perform all
of the obligations of Landlord thereunder; and (iii) in the event they or any of
them succeed to the right, title and interest of Landlord under the Lease, in
consideration of and conditional upon attorment by Tenant or by any permitted
assignee of Tenant’s interest under the Lease as contemplated in the final
sentence of Section 15.1 of the Lease, they will not disturb the rights or
occupancy of Tenant or of such permitted assignee, as applicable, so long as
Tenant or such permitted assignee, as applicable, is not in material default
under the Lease beyond any applicable cure periods (for which purposes the
occurrence and continuance of any event of default under Section 14.1 of the
Lease shall be deemed to be “material”).

          Slough CDEC II, LLC, a Delaware limited liability company
      By:           Jonathan M. Bergschneider, Secretary                 Slough
CDEC III, LLC, a Delaware limited liability company
      By:           Jonathan M. Bergschneider, Secretary                Slough
CDEC IV, LLC, a Delaware limited liability company
      By:           Jonathan M. Bergschneider, Secretary             

-8-



--------------------------------------------------------------------------------



 



         

Schedule 1
Monthly minimum rental during the initial Term of the Lease (see Paragraphs 1(c)
and 2(d) of Amendment and Section 3.1 (a) of Initial Lease):

                                              Initial     Expansion            
              Premises     Premises             Expansion             Monthly  
  Monthly     Expansion     Premises     Total       Minimum     Minimum    
Premises     Monthly     Monthly       Rent Per     Rental     Square    
Minimum     Minimum   Period   Initial Lease     Rate     Feet     Rent     Rent
 
04/01/07-12/31/07
  $ 105,000.00       N/A       N/A       N/A     $ 105,000.00  
01/01/08-03/31/08
  $ 105,000.00     $2.50 psf   10,978 sf*   $ 27,445.00     $ 132,445.00  
04/01/08-06/30/08
  $ 150,000.00     $2.50 psf   10,978 sf*   $ 27,445.00     $ 177,445.00  
07/01/08-08/31/08
  $ 150,000.00     $2.50 psf   21,956 sf   $ 54,890.00     $ 204,890.00  
09/01/08-12/31/08
  $ 150,000.00     $2.50 psf   41,290 sf   $ 103,225.00     $ 253,225.00  
01/01/09-03/31/09
  $ 150,000.00     $2.58 psf   41,290 sf   $ 106,528.20     $ 256,528.20  
04/01/09-12/31/09
  $ 201,404.28     $2.58 psf   41,290 sf   $ 106,528.20     $ 307,932.48  
01/01/10-03/31/10
  $ 201,404.28     $2.66 psf   41,290 sf   $ 109,831.40     $ 311,235.68  
04/01/10-12/31/10
  $ 207,446.41     $2.66 psf   41,290 sf   $ 109,831.40     $ 317,277.81  
01/01/11-03/31/11
  $ 207,446.41     $2.74 psf   41,290 sf   $ 113,134.60     $ 320,581.01  
04/01/11-12/31/11
  $ 213,669.80     $2.74 psf   41,290 sf   $ 113,134.60     $ 326,804.40  
01/01/12-03/31/12
  $ 213,669.80     $2.82 psf   41,290 sf   $ 116,437.80     $ 330,107.60  
04/01/12-12/31/12
  $ 220,079.89     $2.82 psf   41,290 sf   $ 116,437.80     $ 336,517.69  
01/01/13-03/31/13
  $ 220,079.89     $2.90 psf   41,290 sf   $ 119,741.00     $ 339,820.89  
04/01/13-12/31/13
  $ 226,682.29     $2.90 psf   41,290 sf   $ 119,741.00     $ 346,423.29  
01/01/14-03/31/14
  $ 226,682.29     $2.99 psf   41,290 sf   $ 123,457.10     $ 350,139.39  
04/01/14-12/31/14
  $ 233,482.76     $2.99 psf   41,290 sf   $ 123,457.10     $ 356,939.86  
01/01/15-03/31/15
  $ 233,482.76     $3.08 psf   41,290 sf   $ 127,173.20     $ 360,655.96  
04/01/15-12/31/15
  $ 240,487.24     $3.08 psf   41,290 sf   $ 127,173.20     $ 367,660.44  
01/01/16-03/31/16
  $ 240,487.24     $3.17 psf   41,290 sf   $ 130,889.30     $ 371,376.54  
04/01/16-12/31/16
  $ 247,701.86     $3.17 psf   41,290 sf   $ 130,889.30     $ 378,591.16  
01/01/17-03/31/17
  $ 247,701.86     $3.27 psf   41,290 sf   $ 135,018.30     $ 382,720.16  
04/01/17-12/31/17
  $ 255,132.92     $3.27 psf   41,290 sf   $ 135,018.30     $ 390,151.22  
01/01/18-03/31/18
  $ 255,132.92     $3.37 psf   41,290 sf   $ 139,147.30     $ 394,280.22  

 

*   “Deemed” square footage solely for rent calculation purposes

 



--------------------------------------------------------------------------------



 



(Map) [f32278f3227803.gif]
Britannia Shoreline Technology Park
MOUNTAIN VIEW, CALIFORNIA
EXHIBIT A

 